Citation Nr: 1453567	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  11-06 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for Guillain-Barre syndrome.

2.  Entitlement to service connection for polyneuropathy.

3.  Entitlement to service connection for residuals of viral gastroenteritis, to include epilepsy, claimed as residuals of viral meningitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Togus, Maine, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the claims for service connection.  As the Veteran lives in Indiana, the Indianapolis RO has jurisdiction over the case.  

The issues have been recharacterized to comport with the evidence of record.  

On his May 2012 substantive appeal, the Veteran requested a hearing before a member of the Board.  In December 2013, the Veteran requested that his scheduled hearing be canceled and that his claim be forwarded to the Board.  His hearing request is considered withdrawn.

This case was previously before the Board in April 2014.  At that time, in addition to the issues listed above, the Board also considered the issue of entitlement to service connection for right ear hearing loss.  The Board denied that claim, so it is no longer before the Board.  The ordered development for the remaining claims has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran did not suffer from any of his claimed disabilities during his active service.  

2.  The most probative and competent evidence of record does not indicate that the Veteran's claimed disabilities are related to his active service or to any disease or incident therein.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for Guillain-Barre syndrome have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

2.  The criteria for service connection for polyneuropathy have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

3.  The criteria for service connection for residuals of viral gastroenteritis, to include epilepsy, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters of April 2009, July 2009, and August 2009 satisfied the duty to notify provisions.  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The claim was subsequently readjudicated, most recently in a September 2014 supplemental statement of the case.  

The Veteran's service treatment records and private treatment records have been obtained.  The Veteran did not identify any VA treatment records pertinent to the appeal.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained in August 2011.  A VA examination was conducted in May 2014; the record does not reflect that this examination is inadequate for rating purposes.  It responds to the specific questions posed by the Board and contains sufficient information to decide the Veteran's claims.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Entitlement to Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) ; see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

If an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The evidence is clear that the Veteran suffers from both epilepsy and polyneuropathy; these diagnoses are reflected in both private treatment records and in a May 2014 VA examination report.  

The evidence is less clear as to whether the Veteran has a confirmed diagnosis of Guillain-Barre syndrome.  An April 2010 letter from J.S.C., MD, stated that the Veteran's symptoms were consistent with Guillain-Barre syndrome.  An August 2010 letter from Dr. J.S.C. stated that the Veteran suffers "from possible Guillain-Barre syndrome."  A December 2010 record from C.W., MD, stated that the Veteran was diagnosed as suffering from Guillain-Barre syndrome in 2008.

The examiner from the May 2014 VA examination questioned whether the Veteran is currently (or has ever concretely been) diagnosed as suffering from Guillain-Barre syndrome.  She noted that whether the Veteran had this disease "is not clear and is speculative based on his history."  Despite the concerns of the VA examiner, the Board will proceed as if the current disability criterion is met for each of the Veteran's claimed disabilities.  

There is, however, no competent evidence that the Veteran suffered from any of these disabilities during his active service.  A review of the Veteran's service treatment records reveals no evidence of treatment for or diagnoses of any of his claimed disabilities.  Nor did the Veteran receive treatment for any symptoms that could have been manifestations of these disabilities.  

In support of his claims, the Veteran has submitted letters from his father and sister attesting to the fact that he suffered from symptoms consistent with his claimed disabilities during his active service and shortly thereafter.  Further, in an August 2010 letter, Dr. J.S.C. wrote that the Veteran's epilepsy may have a "peri-infectious etiology."  He stated that the symptoms the Veteran noticed may have been the result of Guillain-Barre syndrome, and that the "initial symptoms occurred during [the Veteran's] military service."

Both Dr. J.S.C. and the Veteran's family base their statements on the idea that the Veteran suffered from viral meningitis during his active service.  The Veteran himself  has made this contention.  The evidence, however, does not support this.  

The Veteran's service treatment records show that he was hospitalized in late August and early September 1974 for viral gastroenteritis.  A lumbar puncture revealed that he was not suffering from viral meningitis, and there is no evidence that the Veteran suffered from meningitis at any time during his active service.  To the extent that the Veteran's family and his private doctor base their opinions on the fact that the Veteran suffered from viral meningitis, their opinions are squarely contradicted by the evidence of record.

Further, their opinions and recollections are either not corroborated by the evidence of record, or they are contradicted by other evidence.  Despite the Veteran's hospitalization, there is no record of any residuals of his viral disease during his active service.  Indeed, the Veteran did not seek treatment for any of his claimed conditions or their resultant symptoms until the early 2000s.  When he did begin seeking treatment for these symptoms, he did not provide a history of their beginning during his active service.  The contentions that the Veteran suffered from symptoms consistent with his claimed disabilities only came after the Veteran sought service connection for these disabilities.  

In summary, there is no competent or credible evidence that the Veteran suffered from his claimed disabilities or symptoms consistent with these disabilities during his active service.  The in-service incurrence criterion is not met.  

There is also no competent evidence that the Veteran's current disabilities are related to his active service, or to his hospitalization for viral gastroenteritis.  In her May 2014 examination report, the examiner concluded that it is less likely than not that any of the Veteran's claimed disabilities are related to his active service.  She noted that the Veteran's discharge examination was normal, and that there was no evidence of any lingering symptoms associated with his viral infection.  She stated that, if the Veteran had an onset of Guillain-Barre syndrome at that time, there should have been records of neuropathy or other associated weakness symptoms.
 
The examiner continued by noting that, subsequent to his service, the Veteran obtained both bachelors and masters degrees, and that he worked in high functioning management and administrative positions.  She reported that the Veteran began noticing symptoms related to his claimed disabilities in the mid-2000s, more than three decades after his in-service hospitalization and eventual separation.  She concluded that, despite the statements from the Veteran's family, the timing of his disabilities does not support a correlation between his current disabilities and his active service.  If these disabilities were related to his active service, she would have expected the Veteran to have been symptomatic long before his first reports.  

The only possibly competent evidence supporting the Veteran's claims comes from Dr. J.S.C.  Again, in an April 2010 letter, Dr. J.S.C. wrote that the Veteran was diagnosed with a viral infection during his active service.  He stated that this infection resulted in the loss of dexterity and balance and in numbness in the Veteran's hands and feet.  He stated that these changes are concurrent with Guillain-Barre syndrome.  In an August 2010 letter, Dr. J.S.C. wrote that the Veteran is diagnosed as suffering from epilepsy that may have a peri-infectious etiology, and that the Veteran suffers from possible Guillain-Barre syndrome.  Dr. J.S.C. stated that "the initial symptoms occurred during Mr. [redacted]'s military service."

For two reasons, the Board finds Dr. J.S.C's letters to be far less probative than that of the VA examiner.  

First, while the VA examiner made specific references to the record, Dr. J.S.C. made no such references.  Instead, his statements seem to be based entirely on a history provided to him by the Veteran.  It is not clear from his letters whether Dr. J.S.C. believes that the Veteran's current disabilities could be related to his documented viral gastroenteritis, or whether they are related to the meningitis from which the Veteran contends he suffered.  Further, though Dr. J.S.C. stated that the Veteran's symptoms began during his active service, he did not cite any evidence from the record establishing that the Veteran had these symptoms during his active service, or that he was treated for these symptoms at any time prior to 2007.  

Second, Dr. J.S.C.'s statements are much more speculative than those provided by the VA examiner.  Dr. J.S.C. stated that the Veteran's symptoms were "concurrent" with Guillain-Barre syndrome, but never explicitly stated that the Veteran suffered from that disability (or any other specific disability) during his active service.  
Dr. J.S.C. never states what specific symptoms the Veteran suffered from during his active service that would support a finding of Guillain-Barre syndrome, polyneuropathy, or epilepsy.  
The Veteran himself contends that his current disabilities are related to his active service.  In a June 2009 letter, for instance, the Veteran stated that he suffered from viral meningitis during his active service.  He stated that this disease led to his seizures and Guillain-Barre syndrome.  He made similar contentions in other letters to VA.

For two reasons, the Veteran's contentions cannot serve as the required link between his current disabilities and his active service.  

First, as noted above, the Veteran did not suffer from viral meningitis during his active service; such is directly contradicted by the evidence of record.

Second, the Veteran is not competent to provide an etiology for his claimed disabilities.  The record reflects that the Veteran served as a medical assistant during his active service.  He subsequently obtained bachelors and masters degrees in chemistry, and worked in laboratories both during and after his active service.  The evidence does not, however, reflect that the Veteran's educational or occupational history involved the kind of medical training or knowledge required to provide the etiology for his claimed disabilities.  As acknowledged by the May 2014 VA examiner, the Veteran has a complex medical history, and even his private physicians have been unclear as to his exact diagnoses or their etiology.  In light of these facts, even with advanced training in chemistry, the Veteran is not competent to determine the etiology of his claimed disabilities, and his statements cannot serve to provide the required nexus to service.  Jandreau, 492 F.3d at 1376-77

The preponderance of the evidence is against the claims for service connection; there is no doubt to be resolved; and service connection for Guillain-Barre syndrome, for polyneuropathy, and for residuals of viral gastroenteritis is not warranted.  





ORDER

Entitlement to service connection for Guillain-Barre syndrome is denied.  

Entitlement to service connection for polyneuropathy is denied.

Entitlement to service connection for residuals of viral gastroenteritis, to include epilepsy, claimed as residuals of viral meningitis, is denied.  




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


